Exhibit QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THIRD QUARTER ENDED SEPTEMBER 30, 2008 INTRODUCTION The following information, prepared as of November 6, 2008, should be read in conjunction with the unaudited interim consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at September 30, 2008 and for the three and nine months ended September 30, 2008 and 2007 and its audited annual consolidated financial statements as at December 31, 2007 and 2006 and for the years ended December 31, 2007, 2006 and 2005, and the related notes attached thereto, which are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s 2007 Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS PROFILE AND STRATEGY Quest’s primary business focus is mortgage lending on the security of Canadian real estate.The Company’s primary lending activity is to provide first mortgages concentrating on residentially- oriented real estate. In general, a loan is residentially oriented, if, at the time the loan is made, the real estate on which the loan is secured is, or is intended to be, devoted to residential purposes. This includes financing the development or acquisition of single family, apartment, condominium, social housing and nursing/retirement residences.A second lending activity is to provide mortgages secured by commercial or industrial properties. As a mortgage investment corporation (“MIC”), Quest can decrease its taxable income through the payment of dividends. To this end, Quest’s long-term goal is to enhance shareholder value by increasing dividend distributions to its shareholders and in the process reducing its corporate taxes. By prudently using modest leverage to grow its mortgage portfolio, the Company intends to increase profitability so it can further enhance shareholder distributions. In June 2008, Quest began the process of applying for a deposit taking license from the Office of the Superintendent of Financial Institutions (Canada) in order to access alternate sources of funding.During the past three months Quest continued this process.If successful, Quest would envision accepting customer term deposits (through brokers and agents) towards the end of 2009.Under MIC rules, the Company will be able to carry up to five times its equity in debt, including term deposits, thereby allowing the Company the flexibility to increase the loan portfolio proportionately depending on market conditions. 1 NON-GAAP MEASURES Basic earnings per share (“EPS”) before taxes, return on equity before taxes, return on assets before taxes and payout ratio on earnings before taxes do not have standardized meanings prescribed by GAAP and, therefore, may not be comparable to similar measures presented by other companies.The fact that tax expense is for the most part a non-cash item to the Company is the major reason the Company calculates and highlights various ratios on a before tax basis.Non-GAAP measures used in this management’s discussion and analysis (“MD&A”) are calculated as follows: · basic earnings per share before taxes – earnings before taxes divided by number of common shares outstanding for basic EPS purposes; · return on equity before taxes – earnings before taxes divided by average shareholders’ equity; · return on assets before taxes – earnings before taxes divided by average total assets; and · payout ratio on earnings before taxes – dividends paid per share divided by basic earnings per share before taxes. Readers are cautioned not to view non-GAAP measures as alternatives to financial measures calculated in accordance with GAAP. FINANCIAL PERFORMANCE Net income for the third quarter grew 21% or $1.1 million to $6.4 million from $5.3 million earned during the third quarter of 2007. This improved year-over-year performance reflected growth in Quest’s loan portfolio, containment of non-interest expenses and utilization of MIC tax rules, all of which more than offset loan loss provisions taken in the quarter. The Company recorded $2.3 million of specific loan loss provisions on three loan exposures with total principal outstanding of $17.1 million (see “Results of Operations.”) and in addition, the Company recorded a $0.3 million general loan loss provision increase in the third quarter.No loan loss provisions were recorded in the third quarter of 2007. Quest’s loan portfolio grew 5% during the third quarter to $368.7 million compared to $350.4 million at June 30, Table 1 - Selected Financial Information ($ thousands, except per share amounts) Three months ended Nine months ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Key Performance Indicators Interest income 12,547 9,497 35,227 28,888 Other income 44 2,165 278 9,622 Net interest and other income 9,096 11,511 30,411 38,111 Earnings before income taxes 6,662 7,782 22,199 27,832 Net earnings for the period 6,358 5,264 20,983 20,019 Earnings per share before taxes(1) 0.045 0.053 0.151 0.191 Earnings per share – basic 0.043 0.036 0.143 0.138 Earnings per share – diluted 0.043 0.035 0.143 0.135 Return on equity before taxes(1)(2) 9% 11% 10% 13% 2 Three months ended Nine months ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Return on equity(1)(2) 9% 7% 10% 9% Return on assets before taxes(1)(2) 7% 10% 8% 12% Return on assets(1)(2) 7% 7% 8% 9% Dividends paid per share 0.045 0.025 0.115 0.070 Payout ratio on earnings before taxes(1) 99% 47% 76% 37% Loans 368,695 263,286 Total assets 381,722 304,294 Shareholders' equity 295,511 291,169 Book value per share 2.01 1.99 Impaired loans - principal 19,369 21,461 Allowances for loan losses 3,050 - Allowances as a % of impaired loans 16% - 1. See non-GAAP measures disclosed in this MD&A. 2. Annualized basis. QUARTERLY DIVIDEND DECLARED The Board declared a quarterly dividend of $0.045 per share at its meeting held November 6, 2008 payable December 31, 2008 to shareholders of record on December 15, 2008. Inclusive of this payment, dividends during the course of this year will have amounted to $0.16 per share. In order to reduce its taxable income to a negligible amount, the Company expects to pay sufficient dividends within 90 days of year end 2008, after first deducting any tax losses and other deductions carried forward. OUTLOOK Quest continues to maintain three key long-term objectives: preserving capital, earning an attractive yield on its investments and achieving profitable growth.
